Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of claims 21-35 in the reply filed on 06/27/2022 is acknowledged.
Claims 21-35 would be allowable if the double patenting is overcome. The restriction requirement between claims 21-35 and 36-40, as set forth in the Office action mailed on 03/04/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between claims 21-35 and 36-40 is withdrawn.  Claims 36-40 , directed to the method no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10384173. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent as seen below.
Claims 21-35 of the present application
21. A hand-held device to apply gas to a liquid, the device comprising: a hand-held housing having an open bottom end and an opposed open top end, the top end including first inward facing teeth; a resilient bottom sized to closely fit over the open bottom end and including drip receptacle; and a dispensing actuator assembly including a key plate having first engagement teeth to engage the first inward facing teeth on the top end of the housing, the key plate further having second engagement teeth inward of the first engagement teeth where the second engagement teeth connect to a vessel adapter connected to a vessel of compressed gas and where the vessel adapter includes second outward facing teeth to rotatably engage with the second engagement teeth and hold the vessel in a position, the dispensing actuator assembly further including an actuator that aligns with a valve stem on the vessel when the vessel is in the position, where the valve stem and the actuator combine to comprise a path for gas travel from the vessel, the actuator connected to a manual actuating lever disposed external to and extending partially along the hand-held housing and user operated to urge the actuator to engage the valve stem and selectively release the compressed gas along the path.

22. The hand-held device as set forth in claim 21, further comprising an adapter tube having a first, proximal end and a second, distal end with a path for fluid communication there between, where the first, proximal end connects to the path for gas travel through a swivel to receive an amount of the pressurized gas.

23. The hand-held device as set forth in claim 22, further comprising a nozzle connected to the adapter tube at the second, distal end; wherein a user placing the nozzle into a container of liquid and operating the handle for at least 0.5 seconds causes the compressed gas to travel along the path and through the adapter and achieve dissolved oxygen content in the liquid of at least 50%.

24. The hand-held device as set forth in claim 21, further comprising a vessel containing pressurized gas.

25. The hand-held device as set forth in claim 24, where the pressurized gas comprises oxygen.

26. The hand-held device as set forth in claim 24, where the pressurized gas comprises argon.

27. The hand-held device as set forth in claim 21, where the liquid comprises wine.

28. The hand-held device as set forth in claim 21, where the liquid comprises alcohol.

29. The hand-held device as set forth in claim 21, where the liquid comprises spirits.

30. The hand-held device as set forth in claim 21, where the liquid comprises a non-alcoholic beverage.

31. A gas dispensing device comprising: a vessel containing pressurized gas and including a valve stem selectively establishing a path for gas to pass from the vessel, and including a vessel adapter connected to a top side of the vessel and surrounding the valve stem where the vessel adapter includes engagement teeth extending radially outward from the vessel adapter; a hand-held housing surrounding the vessel, the housing including a top end having engagement teeth extending radially inward from the housing; a dispensing actuator assembly including a key plate having first engagement teeth to engage the engagement teeth extending radially inward from the housing, the key plate further having second engagement teeth extending radially inward where second engagement teeth rotatably connect to the engagement teeth extending radially outward from the vessel adapter, where the dispensing actuator further includes a lever to selectively depress the valve stem and permit passage of an amount of gas from the vessel; an adapter having a first, proximal end and a second, distal end with a path for fluid communication there between, where the first, proximal end connects to the valve stem to receive the gas passing from the vessel; and a nozzle in fluid communication with the adapter at the second, distal end of the adapter.

32. The gas dispensing device as set forth in claim 31, wherein the pressurized gas comprises oxygen, oxygen enriched air, air, or argon.

33. The gas dispensing device as set forth in claim 31, wherein the adapter is movable between a first stored position along a side of the hand-held housing and a second position angled away from the hand-held housing.

34. The gas dispensing device as set forth in claim 31, wherein the adapter comprises at least a pair of a telescoping components that may be extended to a user selected length.

35. The gas dispensing device as set forth in claim 31, wherein the adapter comprises at least a pair of a telescoping components that may be extended to a user selected position.
Claims 1-18 of US 10384173 B2
1. A decanter comprising: a vessel containing pressurized gas; a hand-held housing surrounding the vessel, the housing including an internal sleeve and an external wall, where the internal sleeve is sized to support the vessel laterally over at least half the length of the vessel; a dispensing device in communication with the vessel where the dispensing device comprises a dispensing mechanism to selectively permit passage of an amount of the pressurized gas from the vessel, and where the dispensing device includes a ring for connecting an upper side of the vessel with a top side of the housing, where the ring engages and retains the vessel within the internal sleeve; an adapter having a first, proximal end and a second, distal end with a path for fluid communication there between, where the first, proximal end connects to the dispensing mechanism through a swivel to receive an amount of the pressurized gas; and a nozzle in fluid communication with the adapter at the second, distal end of the adapter; wherein a user disposing the nozzle into a container of wine and operating the dispensing mechanism achieves dissolved oxygen content of at least 50% immediately.

2. The decanter as set forth in claim 1, further comprising a nozzle cap removably fit onto the nozzle.

3. The decanter as set forth m claim 1, wherein said pressurized gas comprises oxygen, oxygen enriched air or air.

4. The decanter as set forth in claim 1, wherein said pressurized gas is oxygen enriched air.

5. The decanter as set forth in claim 1, wherein said adapter is movable between a first stored position and a second in use position.

6. The decanter as set forth in claim 1, wherein the adapter comprises at least a pair of a telescoping adapter components that may be extended or retracted permitting the nozzle to be disposed near a bottom of the container of wine.

7. The decanter as set forth in claim 1, wherein the dispensing mechanism is programmable to permit passage of the amount of the pressurized gas from the vessel.

8. The decanter as set forth in claim 1, wherein the dispensing mechanism is programmable to permit the gas to flow for a determined amount of time.

9. A device for decanting a liquid comprising: a container of pressurized gas, the container defining a top end and an opposed bottom end where the top end includes a collar; a housing including an internal sleeve for supportedly surrounding the container at the bottom end; a dispensing device comprising a dispensing mechanism connected to said housing where the dispensing mechanism is in selective fluid communication with the container where the dispensing mechanism is operable to selectively release an amount of the pressurized gas from the container, the dispensing device further comprising a ring engaged with the collar; a rigid adapter connected to the container at a first, proximal end through an angularly movable swivel connector; and a nozzle connected to the adapter at a second distal end, where the swivel connector moves the nozzle and second distal end through a range of motion between a first stored position adjacent to the housing and a second position away from the housing; wherein a user disposing the nozzle into a container of liquid and operating the dispensing mechanism achieves dissolved oxygen content of at least 75%.

10. The device as set forth in claim 9, wherein the dissolved oxygen content decreases over a time period following operation of the dispensing mechanism.

11. The device as set forth in claim 9, wherein said pressurized gas is oxygen, oxygen enriched air or air.

12. The device as set forth in claim 9, wherein said pressurized gas is oxygen enriched air.

13. The device as set forth in claim 9 wherein the adapter is a telescoping adapter comprising at least two antenna tubes that may be extended or retracted depending on the length of antenna adapter desired.

14. The device as set forth in claim 9, wherein one application is defined as 0.25-3.00 seconds of exposure to the gas.

15. The device as set forth in claim 9, further comprising a nozzle cap removably fit onto the nozzle.

16. A device for decanting wine comprising: a hand-held housing including an internal sleeve and an external wall, where the internal sleeve is sized to support a container of pressurized gas by surrounding a lower portion of the container; a dispensing device connected to the hand-held housing, the dispensing device having a dispensing mechanism in selective fluid communication with the container where the dispensing mechanism is operable to selectively release an amount of the pressurized gas from the container, the dispensing device further having a ring to retain an upper side of the container within a top side of the housing without the container directly contacting the top side of the housing; an adapter providing a path of gaseous communication from the container and dispensing device to a nozzle, where the adapter is movable between a first stored position where the nozzle lies adjacent to the housing and a second position where the nozzle is spaced away from the housing; where upon actuation of the device in a container of wine produces a dissolved oxygen content of at least 75% in the wine.

17. The device for decanting wine as set forth in claim 16, further comprising a nozzle cap removably fit onto the nozzle.

18. The device for decanting wine as set forth in claim 16, further comprising the container of pressurized gas.


Claims 21-40 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/636783. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Allowable Subject Matter
Claims 21-40 would be allowable if the double patenting rejections above are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 20, 2022